Citation Nr: 1436408	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Whether the Veteran's beginning date of August 26, 2011 for Chapter 30 (Montgomery GI Bill) educational assistance benefits at the University of Hawaii was correct.

2. Whether the Veteran filed a timely notice of disagreement for the rate of Chapter 30 benefits paid from March 29, 2010 to June 9, 2010 and from September 20, 2010 to December 8, 2010.  

3. Whether the Veteran was fully paid the Chapter 30 benefits he was entitled to from June 8, 2011 to July 5, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2008. 

This issue of whether the Veteran's beginning date of August 22, 2011 for Chapter 30 educational assistance benefits at the University of Hawaii is correct
comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The undersigned during the Board hearing took testimony on the second and third issues listed on the title page with the caveat that they were not certified to the Board and subsequent jurisdiction would need to be confirmed.  A review of the claims folder shows that in a decision dated in December 2011, the RO determined that the Veteran did not file a timely notice of disagreement with the education benefits paid from March 29, 2010 to June 9, 2010 and from September 20, 2010 to December 8, 2010.  In January 2012 the Veteran filed a notice of disagreement with the December 2011 decision, however a Statement of the Case was not issued.  Further, the RO in the December 2011 rating decision determined that the Veteran was entitled to education benefits for the period from June 9, 2011 to July 4, 2011 in the amount of $1404.53.  The RO noted that this was a partial resolution of the issue on appeal.  At his Travel Board hearing in September 2012 the Veteran proffered a notice of disagreement with the amount of Chapter 30 benefits he was paid from June 8, 2011 to July 5, 2011.  This was reduced to writing in the form of a hearing transcript currently of record and constitutes a timely of notice of disagreement.  As of yet, a Statement of the Case has not been issued.  Thus the case must be remanded for such an issuance of the Statement of the Case regarding the second and third issues listed on the title page.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The issues therefore are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    


FINDINGS OF FACT

1. There was a miscalculation in the Veteran' beginning date of August 26, 2011 for Chapter 30 (Montgomery GI Bill) educational assistance benefits at the University of Hawaii.

2. The Veteran was not concurrently enrolled at Olympic College and University of Hawaii from August 22, 2011 to August 26, 2011.

3. The Veteran began taking classes at the University of Hawaii on August 22, 2011

4. VA received the Veteran's application for VA education benefits on April 9, 2009.  

5. The Veteran's educational program at the University of Hawaii at the latest was approved on August 1, 2011.  

6. VA received approval notice of the courses on September 21, 2011.  


CONCLUSION OF LAW

The criteria for payment of VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill) from August 22, 2011 at the University of Hawaii have been met.  38 U.S.C.A. §§ 3014 , 3023, 3034, 3672, 5110, 5113 (West 2002 & Supp. 2013); 38 C.F.R. § 21.7131 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

In light of the favorable determination to grant entitlement to Chapter 30 VA educational assistance benefits under the Chapter 30 Montgomery GI Bill effective August 22, 2011, which represents a full grant of the benefit sought, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Regardless of the VCAA's inapplicability in the instant case, the undersigned during the September 2012 Board hearing discussed with the Veteran whether his  beginning date of August 26, 2011 Chapter 30 educational assistance benefits at the University of Hawaii was correct.  The undersigned also addressed the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Analysis

The Veteran was approved for payment of VA educational assistance benefits under Chapter 30 Montgomery GI Bill.  The October 2011 decision shows that the Veteran's education benefits at the University of Hawaii were paid from August 26, 2011 to December 16, 2011.  

In September 2012 the Veteran testified that the "Olympic Community College VA Office" made a mistake and reported that two credits extended to August 25, 2011, which was not the case as he already was residing in Hawaii on August 20, 2011 and started attending full time classes at the University of Hawaii on August 22, 2011.  Thus the Veteran clarified that he should been paid education benefits at the University of Hawaii from August 22, 2011 instead of August 26, 2011.  

The Board is aware that a computer print-out dated in December 2011 shows that the Veteran attended Olympic College from August 12, 2011 to August 26, 2011.  There also is a note dated in December 2011 that shows that the school certifying official at Olympic College reported that the Veteran's term ended on August 25, 2011.  However the ending date of August 25, 2011 at Olympic College is in error as VA Form 22-8979, Student Verification of Enrollment, shows that the Veteran  transferred to University of Hawaii beginning on August 22, 2011 and was taking full time classes.  His electronic records indicating the transfer were updated September 3, 2011.  Thus in resolving any benefit doubt in favor the Veteran the Board finds that there was a miscalculation in the dates of the Veteran's attendance at Olympic College and on August 22, 2011 he did not have concurrent enrollment at Olympic College and the University of Hawaii.  As there was no concurrent enrollment 38 U.S.C.A. §§ 3034, 3688; 38 C.F.R. §§ 21.4233, 21.7112 governing concurrent enrollment are not applicable.  

The remaining question is whether August 22, 2011 was the beginning date for Chapter 30 educational assistance benefits at the University of Hawaii.

VA will pay educational assistance to an eligible Veteran or service member while he or she is pursuing approved courses in a program of education.  38 U.S.C.A. 
§§ 3015, 3022, 3032; 38 C.F.R. § 21.7130.  When an eligible individual enters into training, the commencing date of an award of educational assistance is based on several factors.  When more than one regulatory paragraph applies pertaining to commencing dates, VA will award educational assistance using the latest of the applicable dates.  38 U.S.C.A. §§ 3014 , 3023, 3034, 3672, 5110, 5113; 38 C.F.R. § 21.7131.  For other than licensing or certification tests, as the award in question is the first award of educational assistance for the program of education pursued by the Veteran, the commencing date of the award of educational assistance is determined by establishing the latest of the following dates: 

(A) The date the educational institution certifies under paragraph (b) or (c) of this section; 

(B) One year before the date of claim as determined by Sec. 21.1029(b); 

(C) The effective date of the approval of the course; 

(D) One year before the date VA receives approval notice for the course; or 

(E) November 1, 2000, if paragraph (p) of this section applies to the individual. 

38 C.F.R. § 21.7131(a)(1)(i).  The Board will now proceed to identify each of the dates referenced above, to determine the latest of the listed dates. 

In sub-paragraph (A) above, application of paragraphs (b) or (c) depends upon whether the educational course or subject in question leads to a standard college degree.  The term "standard college degree" means an associate or higher degree awarded by an institution of higher learning as further defined by 38 C.F.R. §21.4200(e).  Thus the Bachelor of Science electrical engineering degree pursued by this Veteran results in a standard college degree and 38 C.F.R. § 21.7131(c) is not applicable.  38 C.F.R. § 21.7131(b) provision essentially provides that the date of commencement is the date the course of study or classes began.  

In the instant case, VA Form 22-8979 shows that the Veteran began taking classes at the University of Hawaii on August 22, 2011.  Therefore, the first of the relevant date for consideration, identified in subparagraph (A) of the list above, is August 22, 2011. 

Sub-paragraph (B) in the list above refers to the date of the Veteran's claim as determined by 21.1029(b), which states that the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA for purposes of determining the commencing date of an award for such educational assistance.  The date of claim in the present case is established by the date that VA received the Veteran's application for VA education benefits, as shown by the April 9, 2009, date stamp on his application document.  38 C.F.R. 
§ 21.1029(b)(2).  One year prior to that date, and thus the date identified in subparagraph (B) of the list above, is April 9, 2008.  

Sub-paragraph (C) refers to the effective date of the approval of the course.  Sub-paragraph (D) references a date one year prior to the date that VA receives approval notice for the course.  In this case VA Form 22-1998 associated with VA's Web Enhanced Approval Management System (WEAMS) shows that all "all degree deemed approved" effective August 1, 2011.  VA Form 22-1998 also shows that the status was approved on  June 1, 1966 and the revision date was August 23, 2010.  Thus at the very latest the date of the approval of the courses was August 1, 2011.  While it is not completely clear when VA received approval notice of the course, an enrollment certification print-out shows that a certifying official at the University of University of Hawaii on September 20, 2011 signed VA Form 22-1999, VA Enrollment Certification, with a note that all provisions on this form were certified.  Thus by September 21, 2011 VA at the latest received approval notice of the courses and one year prior to this date would be September 21, 2010.  

Thus, the four  dates for consideration are August 22, 2011, April 9, 2008, August 1, 2011, and September 1, 2010.  As such, under 38 C.F.R. § 21.7131(a)(1) , the commencing date of the award of educational assistance is the latest of these four dates August 22, 2011, which is the date that the Veteran is requesting to be designated as his commencement date at the University of Hawaii.  

Finally, sub-paragraph (E), which provides November 1, 2000 as the commencement if paragraph (p) of this section applies, is moot in the instant case as the Veteran is requesting August 22, 2011 as his beginning date which is the later of the two dates.  

Thus in conclusion, applying the provisions of 38 C.F.R. § 21.7131(a)(1) to the facts of the present case to determine the commencing date of the award of educational assistance, and resolving any doubt in the Veteran's favor, the Board finds that the evidence supports an earlier commencing date of August 22, 2011 at the University of Hawaii.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The RO should adjust the payment of the award in accordance with the new August 22, 2011 commencing date.


ORDER

Entitlement to Chapter 30 VA educational assistance benefits under the Chapter 30 Montgomery GI Bill effective August 22, 2011 at the University of Hawaii is granted.


REMAND

For the reasons explained in the introduction, a Statement of the Case needs to be issued on the following issues: whether the Veteran filed a timely notice of disagreement for the rate of Chapter 30 benefits paid from March 29, 2010 to June 9, 2010 and from September 20, 2010 to December 8, 2010; and whether the Veteran was fully paid the Chapter 30 benefits he was entitled to from June 8, 2011 to July 5, 2011.  See Manlicon v. West, 12 Vet. App. 238 (1999).  





Accordingly, the case is REMANDED for the following action:

The AOJ should furnish a Statement of the Case as to the following issues: whether the Veteran filed a timely notice of disagreement for the rate of Chapter 30 benefits paid from March 29, 2010 to June 9, 2010 and from September 20, 2010 to December 8, 2010; and whether the Veteran was fully paid the Chapter 30 benefits he was entitled to from June 8, 2011 to July 5, 2011.  Only if the Veteran perfects an appeal should the claim be certified to the Board following completion of any necessary development.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


